Citation Nr: 1615059	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a foot disability, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2013, the Veteran presented testimony before the undersigned at a Board hearing at the RO.  A copy of the transcript has been associated with the record.  At this time, the Veteran revoked his representative, and he has since proceeded without representation.

In November 2013, the Board remanded the issues on appeal for further development, and the appeal has returned to the Board's jurisdiction for review.


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to tactical herbicide agents may be presumed and is not shown to have been exposed to herbicides in service. 

2.  Symptoms of type II diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's type II diabetes mellitus is not etiologically related to active service.

3.  Symptoms of coronary artery disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's coronary artery disease is not etiologically related to active service.

4.  The Veteran's pre-existing pes planus did not permanently increase in severity during service.

5.  An eye disability was not incurred in or aggravated by service; refractive error was not subject to a superimposed injury during service.

6.  As service connection for type II diabetes mellitus has not been established, there is no legal basis for a grant of service connection for a foot disability, an eye disability, or coronary artery disease, as secondary to type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease, to include as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for service connection for a foot disability, to include as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

4.  The criteria for service connection for an eye disability, to include as secondary to type II diabetes mellitus, are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015); Sabonis v. Brown, 6 Vet. App. 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In a February 2007 letter, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  All identified evidence is of record, to include private and VA treatment records.  In its November 2013 remand directives, the Board instructed the AOJ to obtain private records from, inter alia, Dr. Canby.  Thereafter, the Veteran submitted VA Form 21-4142, authorizing VA to obtain private records on his behalf.  On this form, he specified that his records were actually with Dr. Kambic.  In March 2015, the AOJ included with the file a note of record indicating a VA representative called this physician's office, but the Veteran's records were not able to be located in the system.  In June 2015, the Veteran submitted a statement indicating that he also attempted to collect his records from Dr. Kambic's office but was unsuccessful.  He requested that his claim move forward without these records.  For these reasons, the Board finds that VA complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the Veteran has not been afforded a VA examination and a VA medical opinion has not been obtained specifically addressing whether the Veteran's current type II diabetes mellitus (or coronary artery disease) had its onset during service or is otherwise etiologically related to his service.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease or chronic symptoms of type II diabetes mellitus (or coronary artery disease) shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between the type II diabetes mellitus or coronary artery disease and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Similarly, VA has not ordered examinations or opinions on the issues of entitlement to service connection for a foot disability or for an eye disability.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the records and lay statements do not support any indication that the Veteran's eye and foot disabilities may be associated with the Veteran's service.  The record does not even suggest that the Veteran's pes planus was permanently worsened by service or that he sustained an eye injury in service that may have caused his current eye disabilities.  As such, the Board has determined that examinations and opinions for these issues are also not warranted.

Finally, during the April 2013 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

II. Service Connection on a Presumptive Basis

A. Law 

In this case, type II diabetes mellitus and coronary artery disease are each a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as type II diabetes mellitus and coronary artery disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307(c).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including type II diabetes mellitus and coronary artery disease (classified under ischemic heart disease).  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For type II diabetes mellitus and ischemic heart disease, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6). 

Further, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of the Vietnam may not be considered "service in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with Agent Orange exposure.  VAOPGCPREC 27-97; 66 Fed. Reg. 23166 (May 8, 2001).  Offshore waters are defined by VA as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular title influence.  This includes salty and brackish waters situated between rivers and the open ocean.  Veterans Benefits Administration (VBA) Manual M21-1, IV.ii.1.H.2.b.

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  Id. IV.ii.1.H.2.a.

VA policy requires that a veteran must have had actual duty or visitation in the Republic of Vietnam or on its inland waterways to qualify for the presumption of exposure to herbicides under 38 C.F.R. 3.307(a)(6).  Id. IV.ii.1.H.1.d. 

B. Contentions

This appeal mainly arises out of the Veteran's contentions that he was exposed to Agent Orange while serving on the USS Ticonderoga, CV-14 during the Vietnam War, which in turn, caused his type II diabetes mellitus and coronary artery disease.  

C. Analysis

Regarding the presumption of herbicide exposure, personnel records reflect that the Veteran served on the USS Ticonderoga, CV-14 from September 1, 1970 to February 4, 1972.  Official dates that the ship was in the waters near Vietnam were April 3, 1971 to May 14, 1971.  See service verification response of record.

At his Board hearing, the Veteran testified that the ship did not dock in Vietnam.  Board Hearing Tr. at 15.  Ship history associated with the file indicates that the ship conducted operations in the South China Sea.  See response from U.S. Army Joint Services Records Research Center (JSRRC).  The record does not indicate, nor does the Veteran assert, that he went ashore on the Republic of Vietnam at any point during his service.

For these reasons, the Board finds that the USS Ticonderoga is clearly a ship that served in the offshore waters of Vietnam.  As such, the Veteran is not presumed to have been exposed to herbicides.  See VBA Manual M21-1, IV.ii.1.H.1.d. 

Regarding the presumptions of chronic diseases, the Board also finds that the Veteran does not meet the criteria for this presumption as he did not manifest any symptoms of the diseases within one year of service, or continuously since service.  The record reflects that the Veteran was diagnosed with type II diabetes mellitus in 1991.  See September 2006 VA outpatient treatment record.  It also reflects that he was diagnosed with heart disease in 2003.  See January 2011 VA examination report.  The Veteran alleges that he had elevated blood pressure in service and that represented the onset of diabetes and heart problems, which continued since service.  See Board Hearing Tr. at 8.  Service treatment records, however, reflect no diagnosis of hypertension during service, and at entrance and separation, the Veteran's blood pressure readings were not elevated.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of type II diabetes mellitus and coronary artery disease were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.

III. Service Connection on a Direct Basis

A. Law 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  If there is no increase in disability during service, the Veteran has the burden to prove both elements of aggravation: 1) that there was an increase in disability as to a pre-existing injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §1153.  

The United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

Refractive errors of the eyes and congenital or developmental defects are generally not considered disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits; however, service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See 38 C.F.R. §§ 3.303, 4.9; VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Contentions

With respect to direct service connection, the Veteran has alleged that he first developed symptoms of type II diabetes in service.  He has also alleged that his pre-existing pes planus condition was permanently aggravated during service.  At his hearing, the Veteran also testified that his bone spurs and dry feet were caused by exposure to salt water.  See Board Hearing Tr. at 19.  Finally, the Veteran has asserted that he developed an eye disorder during a football injury in service.  See id. at 10.  

The Veteran has not alleged a direct theory of entitlement for coronary artery disease (other than what was already discussed in Section II.C in the context of hypertension representing the onset and continuity of symptomatology related to coronary artery disease); as such, that will not be discussed in Section III.C.

The Veteran has also not alleged that he was directly exposed to herbicides other than that he served on a ship that was off the coast of Vietnam.  The record also does not contain any indication that the Veteran had actual exposure to herbicides.  Therefore, as the Veteran does not allege direct exposure (outside of service on the USS Ticonderoga, which was previously discussed), and the record does not indicate any direct exposure, this also will not be further addressed in Section IV.  Combee, 34 F.3d at 1043-1044.  

C. Analysis

Regarding diabetes, the Veteran's service treatment records do not reflect any diagnosis of, or symptoms possibly related to, diabetes mellitus.  As indicated above, the first objective medical evidence that the Veteran had diabetes mellitus was in 1991, 19 years after service.  Further, no medical professional has provided competent medical evidence linking the diagnosis of type II diabetes mellitus to any aspect of the Veteran's active service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of type II diabetes mellitus.

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of type II diabetes falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Diabetes mellitus requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between diabetes mellitus and the Veteran's service, the Board finds that the Veteran's type II diabetes mellitus is not related to service. 

Regarding pes planus, the Veteran's March 1970 entrance examination noted that the Veteran had "mod[erately] severe pes planus."  The Veteran complained once of a blister on his foot and a sore ankle, but there were no complaints in service regarding his arches or foot pain and no indication from any records that the Veteran's pes planus increased in severity during service.  As such, the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran has not met his burden to prove that there was an increase in disability as to pes planus during service, and such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §1153.  He has not submitted any probative evidence indicating that his pes planus was permanently worsened during his service.  Insomuch as the Veteran has attempted to establish aggravation through his own lay assertions, the Board finds that the determination that pes planus was permanently worsened during service falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide such evidence.  See Jandreau, 492 F.3d at 1377 n.4.  As such, the claim of entitlement to service connection for pes planus is denied.

Regarding the Veteran's assertion that his bone spur in his foot and dry feet were due to being around salt water in the Navy, this is something that has not been established by the record.  The Veteran has not submitted any probative evidence to support this contention.  As noted above, the etiology of foot disabilities such as these, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran has not submitted any medical evidence linking any of his current foot disabilities with service.

Turning to the Veteran's eye disability, the Veteran claims that he developed refractive error which required him to begin wearing glasses after he was struck in the eye with a football in service.  See Board Hearing Tr. at 10.  The Veteran has not identified which eye was injured, and his service treatment records are silent for any football injury to the eye.  Entrance examination in March 1970 reveals that the Veteran entered the service with refractive error.  His distant vision was 20/50 in the right and 20/50 in the left.  Eye examination in May 1970 reflected 20/30 vision in the right eye and 20/20 vision in the left.  At some point during service, an undated document reflects that the Veteran's vision was found to be 20/50 in the right eye and 20/70 in the left eye.  At separation the Veteran's vision was again 20/50 in the right and in the left eyes.  His eyes were otherwise marked as normal; no eye injury was reported.

As noted above, refractive errors of the eyes are generally not considered disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  Service connection, however, can be warranted where such a defect is subject to a superimposed injury during military service that results in increased disability.  See 38 C.F.R. §§ 3.303, 4.9; VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  While the Veteran has testified that he suffered a football injury to the eye in service, the Board finds that the totality of the evidence of record weighs against any injury to the eye(s) in service.  At the Veteran's Board hearing, he testified that before his alleged in-service injury to his eye, he did not wear glasses.  Board Hearing Tr. at 10.  On entrance into service, however, the Veteran reported that he wore glasses.  See March 1970 Report of Medical History (checking "YES" to "HAVE YOU EVER WORN GLASSES - CONTACT LENS").  The examining physician noted that the Veteran wore glasses for reading and driving.

The Board also notes that the Veteran had several eye examinations during service but never even mentioned any injury occurring to his eye.  The Board finds that if the Veteran had, in fact, suffered an injury to his eye, he would have mentioned it at some time when he was undergoing recurring examinations for his eye.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (noting that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).

After considering the Veteran's testimony, the lack of report of any eye injury during service (although he had regular examinations for his refractive error), and his inaccurate account of when he required glasses, the Board concludes that he had no eye injury during service that would qualify as a superimposed injury, exacerbating his refractive error.

The Veteran has also alleged that his physicians have told him that he has scarring in his eyes, which he attributes to his in-service injury.  See Board Hearing Tr. at 18.  But see id. (stating that no doctors have told him that trauma caused a current eye disability).  Medical evidence of record reflects that the Veteran has macular scarring in the left eye.  See February 2015 VA optometry note.  Medical records indicate that this scarring may be due to a history of scarlet fever, presumed ocular histoplasmosis syndrome (POHS), or an "old injury." See January 2013 VA optometry note.  However, in an April 2013 VA optometry note, the Veteran reported that he was hit in the eye with a fist, and he was thereafter referred for laser surgery.  A May 2013 VA optometry note also attributed his retinal scars as "secondary to trauma [in 2008] when hit in the eye with a fist [status post] laser treatment."

From the medical record indicating that the Veteran's scarring is due to an old injury, the Board finds that the evidence is clear that the 2008 injury (or scarlet fever or POHS, neither of which occurred during service) caused this scarring.  The Board acknowledges that the Veteran has argued that he incurred a football injury in service which caused his left eye scarring.  However, the Board determines that its finding is more consistent with this evidence.

For these reasons, the Veteran's claim of entitlement to service connection for an eye disability is denied, on a direct basis.

IV. Service Connection on a Secondary Basis

A. Law

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

B. Contentions

In his January 2007 claim for compensation, the Veteran claimed that his type II diabetes mellitus caused his eye, feet, and heart problems.  At his Board hearing, he also reiterated this theory of entitlement.

C. Analysis

In view of the Board's decision above denying service connection for type II diabetes mellitus, there is no legal basis for granting service connection for any disability on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. 

Under these circumstances, the Board must deny the claims for coronary artery disease, a foot disability, and an eye disability, on a secondary basis, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).











(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure, is denied.

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for a foot disability, to include as secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


